DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-14 in the reply filed on 08/11/2021 is acknowledged.
Claims 17, 20 23-24 25-27 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0124696) in view of Ward et al. (US 2014/0275419).
Regarding claims 1-7, 9, 11 Guo discloses an organically functionalized magnetic particle with controllable size, narrow particle size distribution, high specific saturation magnetization, and high content of surface functional groups (para 0009). organically surface-bonded metal or metal oxide material comprising an inorganic metal or metal 
Whereas, Ward et al. teaches a composition comprising a cyanoacrylate component of H2C=C(CN)—COOR (vinyl compound), a cationic catalyst such as perchloric acid, and a cationic curable component such as an epoxy component (polymeric resin) (Claims 1-6; ¶25).  Ward et al. teaches that the composition is mixed and applied onto a substrate surface, which makes it a coating (¶108). The two part cyanoacrylate epoxy hybrid adhesive system embodiment of the two-part, cyanoacrylate/cationic curable adhesive system cures at room temperature on a range of metal or plastic substrates, yet exhibits extreme durability under harsh environmental conditions (para 0114).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include a cyanoacrylate component of H2C=C(CN)—COOR (vinyl compound) as taught by Ward in the functionalized layer of Guo motivated by the desire to have excellent durability and toughness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0124696) in view of Ward et al. (US 2014/0275419) as applied to claim 1, further in view of Craig et al. (US 7238231). 
Regarding claim 8, Guo fails to disclose that the titanium dioxide particle comprising an outer coating comprising zirconia or alumina.
Whereas, Craig discloses manufacturing titanium dioxide pigments containing inorganic surface treatments comprising zirconia. The pigments of this invention are useful in coatings, in plastics and in paper (col. 1, lines 5-10). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to coat the titanium oxide core particle of Guo with a zirconia coating as taught by Craig motivated by the desire to have improved manufacturing efficiency. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0124696) in view of Ward et al. (US 2014/0275419) as applied to claim 1, further in view of Farrand et al. (US 2015/0129819) or Appel et al. (US 2006/0018936). 
Regarding claim 10, Guo fails to disclose that the solid core particle comprises an organic pigment particle.
Whereas, Farrand coloured particles comprising core particles and a polymeric shell (abstract). The particle comprises at least one inorganic core particle with at least one organic coloured pigment particle (claim 18). Alternatively, Appel discloses core for cosmetic articles (title). The core particles comprises inorganic and/or organic color pigments (claim 16). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include organic pigment particle as taught by Farrand or Appel in the core of Guo motivated by the desire to have improved coloring properties and high reflective core particles.  
Claims 1 and 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Malofsky et al. (US 2015/0104660) in view of Guo (US 2014/0124696). 
Regarding claims 1 and 12-14,  Malofsky discloses Ink and coating compositions, printing and coating processes, and printed and coated substrates utilizing a polymerizable composition comprising one or more di-activated vinyl compounds, with the proviso that said a di-activated vinyl compound is not a cyanoacrylate (abstract). The substrate comprising: [0034] providing an ink composition comprising a polymerizable composition comprising one or more di-activated vinyl compounds with the proviso that said a di-activated vinyl compound is not a cyanoacrylate, and, optionally, a coloring agent, to an ink delivery mechanism; and [0035] delivering the ink composition from the ink delivery mechanism to a substrate, where the substrate corresponds to core of the present invention and polymerizable composition corresponds to functionalizing layer of the present invention. The substrate is metal or a glass based material (para 0065). The multifunctional monomer is obtained by the transesterification of diethyl methylene malonate (DEMM) and 1,6-hexanediol (HD) [para 0151]. The di-activated vinyl compound is at least one member of the group consisting of methylene malonate (claim 2). 
However, Malofsky fails to disclose that the substrate core is in particle form forming a particle composition.
Whereas, Guo discloses an organically functionalized magnetic particle with controllable size, narrow particle size distribution, high specific saturation magnetization, and high content of surface functional groups (para 0009). organically surface-bonded metal or metal oxide material comprising an inorganic metal or metal oxide and an 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the metal or glass substrate of Malofsky in particle form as taught by Guo motivated by the desire to have improved dispersiblity for end-use application. 

Claims 1 and 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0124696) in view of Malofsky et al. (US 2015/0104660). 
Regarding claims 1 and 12-14, Guo discloses an organically functionalized magnetic particle with controllable size, narrow particle size distribution, high specific saturation magnetization, and high content of surface functional groups (para 0009). organically surface-bonded metal or metal oxide material comprising an inorganic metal or metal oxide and an organic material, the organic material coating on a surface of the inorganic metal or metal oxide (para 0010). The inorganic metal or metal oxide is a pure metal, or metal alloy, or metal oxide, or metal oxide alloy, and the metal is selected from the group consisting of Fe, Ti (para 0016).  Guo discloses the functionalized layer bonded on to the metal or metal oxide core (para 0021-0022), but fails to disclose that the functionalized layer comprises a reaction product of a 1,1-di-activated vinyl compound, or a multifunctional form thereof of claims 12-14.
Whereas, Malofsky discloses Ink and coating compositions, printing and coating processes, and printed and coated substrates utilizing a polymerizable composition comprising one or more di-activated vinyl compounds, with the proviso that said a di-activated vinyl compound is not a cyanoacrylate (abstract). The substrate comprising: [0034] providing an ink composition comprising a polymerizable composition comprising one or more di-activated vinyl compounds with the proviso that said a di-activated vinyl compound is not a cyanoacrylate, and, optionally, a coloring agent, to an ink delivery mechanism; and [0035] delivering the ink composition from the ink delivery mechanism to a substrate, where the substrate corresponds to core of the present invention and polymerizable composition corresponds to functionalizing layer of the present invention. The substrate is metal or a glass based material (para 0065). The multifunctional monomer is obtained by the transesterification of diethyl methylene malonate (DEMM) and 1,6-hexanediol (HD) [para 0151]. The di-activated vinyl compound is at least one member of the group consisting of methylene malonate (claim 2). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include di-activated vinyl compound comprising transesterification of diethyl methylene malonate (DEMM) and 1,6-hexanediol (HD) of Malofsky in the functionalized layer of Guo motivated by the desire to have improved stability, shelf life and chemical performance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788